El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Ricardo Planadeball Poggy fue destituido el 28 de abril de 1975, por voto unánime de la Comisión Estatal para Venti-lar Querellas Municipales, del cargo de Alcalde de Patillas “por razón de la conducta inmoral y actuaciones ilegales en el desempeño de sus funciones como Alcalde de Patillas, al actuar en la forma y manera que se le imputan en los Cargos Primero, Segundo, Tercero, Cuarto, Quinto, Sexto y Séptimo que esta Comisión considera y declara que han sido pro-bados”. Exhibit V, pág. 45.(1)
El señor Planadeball Poggy inició y completó los trámites para figurar en la papeleta de primarias como aspirante al cargo público de Alcalde de Patillas. A esos efectos, el 21 de abril de 1988 la Comisión Estatal de Elecciones lo certificó como aspirante oficial con derecho a figurar en la papeleta de primarias de su partido.
El 9 de mayo de 1988 el Partido Popular Democrático presentó en el Tribunal Superior, Sala de Guayama, una que-rella de descalificación de candidatura. En apoyo de su con-tención, el querellante recurrido expuso que:
De conformidad con lo dispuesto en la Ley Orgánica de los Municipios, los aspirantes a la posición de alcalde por cual-quiera de los municipios del Estado Libre Asociado de Puerto Rico no pueden haber sido destituidos de cargo o empleo al-guno por conducta impropia en el desempeño de sus fun-ciones. 21 L.P.R.A. Sec. 3001(a)(6).
*572II
El aquí querellado, sin embargo, fue destituido del cargo de alcalde de Patillas mediante resolución dictada por la Honorable Comisión Estatal para Ventilar Querellas Municipales del Estado Libre Asociado de Puerto Rico el día 28 de abril de 1975, “por razón de la conducta inmoral y actuaciones ilegales en el desempeño de sus funciones como Alcalde de Patillas”. Se acompaña fotocopia de [dicha] resolución. Exhibit VI, pág. 1.
A base de ello solicitó que se descalificara al querellado peticionario como candidato a Alcalde del Municipio de Pati-llas en las primarias a celebrarse el 12 de junio de 1988. El tribunal declaró con lugar la querella y procedió a descalifi-car al querellado peticionario como candidato a Alcalde del Municipio de Patillas.
Por entender que la sentencia llega a un resultado jurí-dica y constitucionalmente correcto, expedimos y confir-mamos la sentencia.
I
El Art. 3.01 de la Ley Orgánica de los Municipios de Puerto Rico vigente establece en su inciso (a)(6) que:
(a) Todo aspirante a Alcalde deberá, a la fecha de la elec-ción, cumplir con las siguientes condiciones:
(6) No haber sido destituido de cargo o empleo por con-ducta impropia en el desempeño de sus funciones. 21 L.P.R.A. sec. 3001(a)(6).
Bajo la anterior Ley Municipal, los alcaldes tenían que reunir las mismas condiciones de elegibilidad requeridas para los miembros de la Asamblea Municipal. Art. 34 de la Ley Municipal, 21 L.P.R.A. ant. see. 1253. La ley establecía que no eran elegibles para ser asambleístas, y por extensión para alcalde, aquellos que habían sido destituidos de algún cargo o empleo mediante convicción firme por delincuencia o conducta inmoral.
*573Causas similares existían bajo el Art. 18 de la Ley Municipal Núm. 58 de 28 de abril de 1928. Bajo dicha ley resol-vimos en Pueblo In Re Rodríguez v. Blanco, 50 D.P.R. 591, 594-595 (1986) que:
La Sección 18 de la Ley Municipal, según quedó enmendada por la sección 4 de una Ley (núm. 98) aprobada el 15 de mayo de 1931 (Leyes de ese año, pág. 601) dispone: “para ser elegi-ble como miembro de la asamblea municipal se necesitará .no haber sufrido condena alguna por delito grave o cualquier otro delito que implique depravación moral, ni ha-ber sido destituido de cargo público por delincuencia o con-ducta inmoral.” Nada había en el presente caso que sugiriera que el querellado había sido aún convicto de ningún delito grave o de cualquier otro delito que envolviera depravación moral o de que jamás hubiera cumplido una sentencia “por delito grave o cualquier otro delito que implique depravación moral.” Había sido destituido de un cargo público por delin-cuencia y conducta inmoral. Véase Blanco v. Asamblea Municipal de Santa Isabel y Pueblo v. Blanco, supra. Por tanto, el hecho de que él nunca hubiera sido convicto por ningún tribunal competente de ningún delito grave ni de ningún otro delito que implicara depravación moral, nada tiene que ver con el caso, a menos que haya algún mérito en la contención del ape-lante de que la ley que confiere a la asamblea municipal la facultad para destituir es inconstitucional y de que la investi-gación de los cargos imputados al querellado como Secretario Auditor Municipal no constituye debido proceso de ley sino una usurpación o invasión de las facultades pertenecientes al poder judicial. El alegato del apelante deja de convencernos de que la facultad concedida por la legislatura sea inconstitu-cional.
No vemos razón para alterar el anterior enfoque en casos surgidos después de aprobarse nuestra Constitución.
En primer lugar, el legislador ha reiterado que es política pública el que una persona que ha sido destituida como alcalde por conducta inmoral o ilegal no está cualificado para regresar a desempeñar el cargo. El legislador no *574impuso límite de tiempo alguno para ello. Tampoco limitó la incapacidad a hechos acaecidos durante algún cuatrienio es-pecífico. Por analogía, entendemos aplicable la doctrina vi-gente que adoptamos en Rodríguez Rivera, Alcalde v. Comisión, 84 D.P.R. 68 (1961). Allí resolvimos, a las págs. 77-78, que para garantizar la pureza de las actuaciones de los alcaldes resulta válido que éste pueda ser destituido por actuaciones ilegales en un cuatrienio anterior.
Al aprobar las leyes municipales en 1980, el legislador era consciente de las anteriores doctrinas. Decidió con conocimiento de causa que la causa inhabilitadora objeto de la situación ante nos era absoluta. No tenemos fundamento para alterar la política pública vigente. Como apunta un reconocido comentarista, L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, Sec. 13-19, pág. 1098.
The states demand a variety of qualifications from potential political candidates. Since these state-enacted eligibility requirements bar certain persons from holding political office, they must satisfy the requisites of the equal protection clause. The threshold question is whether, as a rule, these eligibility requirements are evaluated by the lower tier equal protection test or whether they demand more exacting judicial scrutiny. Because candidate eligibility requirements do not, as a class, infringe upon constitutionally fundamental rights or draw suspect classifications, they are generally assessed only under the lower tier test discussed in Sec. 16-2, and are sustained so long as they rationally relate to a legitimate state interest. (Escolio omitido.)
Entendemos y opinamos que hay un fundamento racional para la limitación legislativa, especialmente si consideramos que el derecho a ser candidato a un puesto público no es ab-soluto. García v. Luciano, 115 D.P.R. 628 (1984).
*575II
Asumiendo que la prohibición absolutista, en términos de tiempo, tenga algún defecto constitucional, ello no favorece al peticionario. La gravedad de los cargos probados que die-ron lugar a su destitución es tal, en ausencia de prueba al-guna sobre una posible rehabilitación, que si tuviéramos discreción para obviar la prohibición la ejerceríamos en su contra. (2)
Al así opinar, nos remitimos a la reciente expresión uná-nime de este Tribunal en Gobernador de P.R. v. Alcalde de Juncos, 121 D.P.R. 522, 531-532 (1988).
La importancia de las funciones del alcalde en la estructura y funcionamiento de una célula social, tan vital como lo es un municipio, es obvia. Un alcalde es el jefe del poder ejecutivo local, jefe administrativo de los distintos departamentos y servicios municipales, colaborador de la Asamblea Municipal en el desenvolvimiento de la función legislativa y represen-tante legal del municipio en actos públicos y procedimientos judiciales, entre otros. Ley Núm. 146 [de 18 de junio de 1980, según enmendada, 21 L.P.R.A. see. 2001 y ss.]; E. Córdova, Curso de Gobierno Municipal, Río Piedras, Ed. Universidad, 1964.
En síntesis, el alcalde es la figura central en la administra-ción pública y la sociología política de la comunidad municipal.
Por los motivos anteriormente expuestos, se confirmará la sentencia recurrida.
El Juez Presidente Señor Pons Núñez emitió voto de con-formidad. El Juez Asociado Señor Negrón García emitió opi-nión disidente. El Juez Asociado Señor Rebollo López y la *576Juez Asociada Señora Naveira de Rodón disienten sin opi-nión escrita.

 Los referidos cargos tienen en común que imputan hechos constitutivos de fraude al Municipio de Patillas.


 La situación legal y táctica ante nos es claramente distinta a la presente en Hernández Cruz v. Sria. de Instrucción, 117 D.P.R. 606 (1986), donde resol-vimos que no procede la destitución automática de un empleado público por mo-tivo de una convicción por delito grave.